Exhibit 10


Description of Compensation of Executive Officers
 
On November 18, 2009, the Compensation Committee of the Board of Trustees of the
Company approved the following salary increases for the following executive
officers of the Company, with effect from October 1, 2009:
 
Diane K. Bryantt
Senior Vice President and Chief Financial Officer
Base salary increased from $178,500 per year to $235,000 per year
   
Michael A. Bosh
Senior Vice President and General Counsel
Base salary increased from $161,160 per year to $200,000 per year
   